ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-360, concluding that by way of reciprocal discipline, JAMES D. COFFEE of GUALALA, CALIFORNIA, who was admitted to the bar of this State in 1965, and who has been ineligible to practice law since 1977, should be suspended from the practice of law for a period of three months on the basis of respondent’s thirty-day suspension in Arizona for Conduct in violation of RPC 3.3 (candor toward tribunal), RPC 4.1 (truthfulness in statements to others), RPC 8.4(c) (dishonesty, fraud, deceit or misrepresentation) and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having determined pursuant to Rule l:20-14(a)(E) that substantially different discipline from that imposed in Arizona is warranted;
And good cause appearing;
It is ORDERED that JAMES D. COFFEE is suspended from the practice , of law for a period of three months and until the further Order of the Court, effective June 30, 2001; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
*293ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.